DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 10 March 2022.  Claim 1 is currently amended.  Claim 14 is canceled.  Claims 1, 4-6, 13 and 15 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Information Disclosure Statement
The examiner acknowledges receipt of the IDS filed on 18 March 2022.  Applicant is advised that a concise explanation of relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, was not provided for the following foreign language reference listed on the IDS:  Office Action issued by the Korean Intellectual Property Office on August 3, 2021.  As indicated on the IDS, this document has not been considered.  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-6, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Pre-Grant Publication No. 2006/0134516, hereinafter Im in view of U.S. Pre-Grant Publication No. 2014/0220347, hereinafter Dehtiar.
Regarding claim 1, Im teaches an anode active material for a lithium secondary battery (paragraph [0061]).
	The anode active material includes a graphite core particle (1). A first coating layer (4) is positioned on the graphite core particle (1). The first coating layer (4) is a composite layer, which includes silicon particles (2) dispersed within a carbon layer (“matrix”). A second coating layer (5) is positioned on the first coating layer (4, “composite layer”).  The second coating layer (5) is formed of carbon (paragraphs [0027, 0036] and figure 1).
	The first coating layer (4, “composite layer”) is formed from a first composite precursor obtained by dispersing graphite particles, silicon particles and a first polymer material (“first carbon precursor”), so that the silicon particles on the graphite particle surfaces are dispersed in the polymer material (“first carbon precursor”). Subsequently, the first composite precursor is dried, such that there is a stage in the process when the first composite precursor is a solid phase material including the silicon particles on graphite particle surfaces dispersed in the polymer material (“first carbon precursor”) without a solvent (paragraphs [0071, 0075]).
The second coating layer (5, “carbon coating layer”) is formed from a second polymer material (“second carbon precursor”) in which the second polymer material (“second carbon precursor”) is coated onto the first coating layer (4, “composite layer”) and is then fired (paragraph [0071,0078]).
	Im teaches pitch as both the first polymer material (“first carbon precursor”) and the second polymer material (“second carbon precursor”) (paragraphs [0054, 0071]).
In an example Im provides relative amounts of the components used to prepare the anode active material (paragraphs [0075-0078]). 
In the example, Im uses 2 g of Si powder and 1 g of PVA (“first carbon precursor”) to form the first coating layer (4, “composite layer”). Later, Im uses 0.5 g of PVA (“second carbon precursor”) in forming the second coating layer (5, “carbon coating layer”). Thus, in the whole process, Im uses a total of 1.5 g of the “first carbon precursor” and the “second carbon precursor” and 2 g of Si powder. The ratio is thus 1.5:2, which is 0.75:1.
Im teaches that the coating layers prevent the internal anode active material from contacting the electrolyte (paragraph [0033]). A schematic of Im’s material further shows neither the graphite core particle, nor any of the silicon particles being exposed on the surface of the material (figure 1).
	Im fails to report on the crystallinity of the silicon particles. 
	It is well-known in the art to use silicon particles with amorphous and crystalline regions as anode active materials – see, e.g. Dehtiar, who teaches silicon particles with a preferred crystalline content (“degree of crystallinity”) of no more than 20% (abstract, paragraphs [0033, 0128]). Dehtiar reports that silicon particles with the preferred crystalline content show superior performance. In specific examples, Dehtiar teaches silicon particles with a crystalline content of 5% (example 22, paragraph [0131]) and 10% (example 14, paragraph [0130]).
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to have silicon particles of the preferred crystalline content (“degree of crystallinity) in Im’s anode active material for the purpose of achieving superior performance in the battery.
The examiner notes that the claim recites a product, but also includes a number of limitations directed to a particular method for obtaining the structure of the claimed product.  Specifically, claim 1 recites method steps for forming the composite layer and the carbon coating layer.  Patentability of product-by-process claims is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113 citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).
	Applicant should note that Im’s process does not differ from the instantly claimed process. However, even if applicant were to modify the language to introduce process details that differ from Im’s, in these product claims, it is the final structure that determines patentability. The final structure of Im as modified by Dehtiar is identical to the instantly claimed structure.
	Regarding claim 4, in an example Im provides relative amounts of the components used to prepare the anode active material (paragraphs [0075-0078]).
	In a first step, Im prepares 22 g of powder which includes graphite core particles (1) coated with the first coating layer (4, “composite layer”). The powder includes 20 g of graphite core particles (paragraphs [0075-0077]).  It is therefore understood that the relative composition by weight of graphite core particle to first coating layer (4, “composite layer”) is 20:2.  
	5 g of this powder is then used to apply the second coating layer (5) and the final product weighs 5.4 g (paragraph [0078]). It is therefore understood that the second coating layer (5) weighs approximately 0.4 g. Based on the ratio 20:2 for graphite core particle (1) to first coating layer (4, “composite layer”), it is understood that the graphite core particle weighs approximately 4.55 g and the first coating layer (4, “composite layer”) weighs approximately 0.45 g. Based on these total weights, it can be calculated that the graphite core particle (1) is present at approximately 84% by weight of the active material, the first coating layer (4, “composite layer”) is present at approximately 8% by weight of the active material and the second coating layer (5) is present at approximately 7% by weight of the active material.
	Regarding claim 5, Im teaches that the silicon particles are present at a concentration of 3 wt% to 15 wt% based on the total weight of the anode active material (paragraph [0052]).
	Regarding claim 6, Im teaches that the first coating layer (4, “composite layer”) has a thickness in the range 0.1 µm to 3 µm (paragraph [0042]).
	Regarding claim 13, Im teaches a lithium secondary battery comprising an anode including the anode active material of claim 1 (paragraphs [0057, 0061]).

Regarding claim 15, Im teaches that the silicon particles are present at a concentration of 3 wt% to 15 wt% based on the total weight of the anode active material (paragraph [0052]).
In an example Im provides relative amounts of the components used to prepare the anode active material (paragraphs [0075-0078]).
	In a first step, Im prepares 22 g of powder which includes graphite core particles (1) coated with the first coating layer (4, “composite layer”). The powder includes 20 g of graphite core particles (paragraphs [0075-0077]).  It is therefore understood that the relative composition by weight of graphite core particle to first coating layer (4, “composite layer”) is 20:2.  
	5 g of this powder is then used to apply the second coating layer (5) and the final product weighs 5.4 g (paragraph [0078]). It is therefore understood that the second coating layer (5) weighs approximately 0.4 g. Based on the ratio 20:2 for graphite core particle (1) to first coating layer (4, “composite layer”), it is understood that the graphite core particle weighs approximately 4.55 g and the first coating layer (4, “composite layer”) weighs approximately 0.45 g. Based on these total weights, it can be calculated that the graphite core particle (1) is present at approximately 84% by weight of the active material, the first coating layer (4, “composite layer”) is present at approximately 8% by weight of the active material and the second coating layer (5) is present at approximately 7% by weight of the active material.
	Therefore, in this composition, the weight of the carbon matrix is less than 8% by weight. As such, the sum of the carbon matrix and second coating layer is in the range greater than 7 wt% to less than 15 wt%.

Claims 1, 4-6, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Pre-Grant Publication No. 2006/0134516, hereinafter Im in view of Japanese Patent Publication No. 2003/208893A, hereinafter Ka. (A machine translation of Ka was provided in a previous office action).
Regarding claim 1, Im teaches an anode active material for a lithium secondary battery (paragraph [0061]).
	The anode active material includes a graphite core particle (1). A first coating layer (4) is positioned on the graphite core particle (1). The first coating layer (4) is a composite layer, which includes silicon particles (2) dispersed within a carbon layer (“matrix”). A second coating layer (5) is positioned on the first coating layer (4, “composite layer”).  The second coating layer (5) is formed of carbon (paragraphs [0027, 0036] and figure 1).
	The first coating layer (4, “composite layer”) is formed from a first composite precursor obtained by dispersing graphite particles, silicon particles and a first polymer material (“first carbon precursor”), so that the silicon particles on the graphite particle surfaces are dispersed in the polymer material (“first carbon precursor”). Subsequently, the first composite precursor is dried, such that there is a stage in the process when the first composite precursor is a solid phase material including the silicon particles on graphite particle surfaces dispersed in the polymer material (“first carbon precursor”) without a solvent (paragraphs [0071, 0075]).
The second coating layer (5, “carbon coating layer”) is formed from a second polymer material (“second carbon precursor”) in which the second polymer material (“second carbon precursor”) is coated onto the first coating layer (4, “composite layer”) and is then fired (paragraph [0071,0078]).
	Im teaches pitch as both the first polymer material (“first carbon precursor”) and the second polymer material (“second carbon precursor”) (paragraphs [0054, 0071]).
In an example Im provides relative amounts of the components used to prepare the anode active material (paragraphs [0075-0078]). 
In the example, Im uses 2 g of Si powder and 1 g of PVA (“first carbon precursor”) to form the first coating layer (4, “composite layer”). Later, Im uses 0.5 g of PVA (“second carbon precursor”) in forming the second coating layer (5, “carbon coating layer”). Thus, in the whole process, Im uses a total of 1.5 g of the “first carbon precursor” and the “second carbon precursor” and 2 g of Si powder. The ratio is thus 1.5:2, which is 0.75:1.
Im teaches that the coating layers prevent the internal anode active material from contacting the electrolyte (paragraph [0033]). A schematic of Im’s material further shows neither the graphite core particle, nor any of the silicon particles being exposed on the surface of the material (figure 1).
Im fails to report on the crystallinity of the silicon particles. 
	It is well-known in the art to use silicon particles with amorphous and crystalline regions as anode active materials – see, e.g. Ka, who teaches silicon particles with a preferred crystalline content (“degree of crystallinity”) of 10% to 60% (paragraph [0012]). Ka teaches that the reduced crystallinity minimizes the volume expansion of the active material upon lithium ion intercalation and thus improves the performance of the battery. 
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to have silicon particles with a crystalline content (“degree of crystallinity”) in the range 10% to 60% in Im’s anode active material for the purpose of achieving superior performance in the battery.
The examiner notes that the claim recites a product, but also includes a number of limitations directed to a particular method for obtaining the structure of the claimed product.  Specifically, claim 1 recites method steps for forming the composite layer and the carbon coating layer.  Patentability of product-by-process claims is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113 citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).
	Applicant should note that Im’s process does not differ from the instantly claimed process. However, even if applicant were to modify the language to introduce process details that differ from Im’s, in these product claims, it is the final structure that determines patentability. The final structure of Im as modified by Ka is identical to the instantly claimed structure.
	Regarding claim 4, in an example Im provides relative amounts of the components used to prepare the anode active material (paragraphs [0075-0078]).
	In a first step, Im prepares 22 g of powder which includes graphite core particles (1) coated with the first coating layer (4, “composite layer”). The powder includes 20 g of graphite core particles (paragraphs [0075-0077]).  It is therefore understood that the relative composition by weight of graphite core particle to first coating layer (4, “composite layer”) is 20:2.  
	5 g of this powder is then used to apply the second coating layer (5) and the final product weighs 5.4 g (paragraph [0078]). It is therefore understood that the second coating layer (5) weighs approximately 0.4 g. Based on the ratio 20:2 for graphite core particle (1) to first coating layer (4, “composite layer”), it is understood that the graphite core particle weighs approximately 4.55 g and the first coating layer (4, “composite layer”) weighs approximately 0.45 g. Based on these total weights, it can be calculated that the graphite core particle (1) is present at approximately 84% by weight of the active material, the first coating layer (4, “composite layer”) is present at approximately 8% by weight of the active material and the second coating layer (5) is present at approximately 7% by weight of the active material.
	Regarding claim 5, Im teaches that the silicon particles are present at a concentration of 3 wt% to 15 wt% based on the total weight of the anode active material (paragraph [0052]).
	Regarding claim 6, Im teaches that the first coating layer (4, “composite layer”) has a thickness in the range 0.1 µm to 3 µm (paragraph [0042]).
	Regarding claim 13, Im teaches a lithium secondary battery comprising an anode including the anode active material of claim 1 (paragraphs [0057, 0061]).
Regarding claim 15, Im teaches that the silicon particles are present at a concentration of 3 wt% to 15 wt% based on the total weight of the anode active material (paragraph [0052]).
In an example Im provides relative amounts of the components used to prepare the anode active material (paragraphs [0075-0078]).
	In a first step, Im prepares 22 g of powder which includes graphite core particles (1) coated with the first coating layer (4, “composite layer”). The powder includes 20 g of graphite core particles (paragraphs [0075-0077]).  It is therefore understood that the relative composition by weight of graphite core particle to first coating layer (4, “composite layer”) is 20:2.  
	5 g of this powder is then used to apply the second coating layer (5) and the final product weighs 5.4 g (paragraph [0078]). It is therefore understood that the second coating layer (5) weighs approximately 0.4 g. Based on the ratio 20:2 for graphite core particle (1) to first coating layer (4, “composite layer”), it is understood that the graphite core particle weighs approximately 4.55 g and the first coating layer (4, “composite layer”) weighs approximately 0.45 g. Based on these total weights, it can be calculated that the graphite core particle (1) is present at approximately 84% by weight of the active material, the first coating layer (4, “composite layer”) is present at approximately 8% by weight of the active material and the second coating layer (5) is present at approximately 7% by weight of the active material.
	Therefore, in this composition, the weight of the carbon matrix is less than 8% by weight. As such, the sum of the carbon matrix and second coating layer is in the range greater than 7 wt% to less than 15 wt%.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented combination of the Im and Dehtiar and Im and Ka references were found to address the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724